DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 24 November 2021 and during Applicant Initiated Interview conducted 7 December 2021, with respect to Claims 1 and 11 have been fully considered, and are persuasive.  The rejection under 35 USC 103 of Claims 1-3, 5-13, and 15-20 has been withdrawn.
The prior art of record, O’Handley et al. US 2009/0062886, Sterne et al. US 2017/0046687, and Doron et al. US 2011/0218594, teaches a power supply system for an implantable medical device, the power supply system comprising: a wireless power transmitter unit located outside a body and configured to generate a magnetic field in response to a first alternating current (AC) being applied thereto; a wireless power receiver unit located inside the body and configured to generate a second alternating current in response to the magnetic field generated by the wireless power transmitter unit; a piezoelectric sensor unit stacked at the wireless power receiver unit and configured to generate a voltage in response to a pressure applied thereto; a charger unit configured to transmit power based on a voltage corresponding to the generated second alternating current received from the wireless power receiver unit and the generated voltage received from the piezoelectric sensor unit. 
The prior art of record however is silent  regarding a shield unit located between 

Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 and 11, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a power supply system for an implantable medical device, the power supply system comprising: a wireless power transmitter unit located outside a body and configured to generate a magnetic field in response to a first alternating current (AC) being applied thereto; a wireless power receiver unit located inside the body and configured to generate a second alternating current in response to the magnetic field generated by the wireless power transmitter unit; a piezoelectric sensor unit stacked at the wireless power receiver unit and configured to generate a voltage in response to a pressure applied thereto; a charger unit configured to transmit power based on a voltage corresponding to the generated second alternating current received from the wireless power receiver unit and the generated voltage received from the piezoelectric sensor unit; and a shield unit located between the wireless power receiver unit and the piezoelectric sensor unit and configured to shield the second alternating current.
Regarding Claims 2-3 and 5-10, they depend from Claim 1.
Regarding Claims 12, 13, and 15-20
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 
/BRIAN K BAXTER/Examiner, Art Unit 2836
29 December 2021


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836